Title: Enclosure: Itinerary from Georgetown Ferry to Edgehill, 30 April 1802
From: Jefferson, Thomas
To: Milledge, John

Itinerary from Georgetown Ferry to Edgehill
              from George town ferry to
              
                
                  (1.)
                  Thomas’s (blacksmith)
                    6.
                  miles
                
                
                  
                  Oxroad
                    2½
                  
                
                
                  
                  Richd Fitzhugh’s
                    4
                  
                
                
                  
                  Lane’s on Centerville road
                   11
                  
                
                
                  (2.)
                  Songster’s
                    4½
                  
                
                
                  
                  Bull run
                    5.
                  
                
                
                  *
                  Brown’s tavern
                    5.
                  tolerable
                
                
                  (3)
                  Slaterun church.
                    5½
                  
                
                
                  (4)
   *taverns

                  Elkrun church.
                   14¼
                  pretty good house
                
                
                  
                  Norman’s bridge
                    9.
                  
                
                
                  *
                  Herring’s
                    4
                  private entertt. clean & tolerably well
                
                
                  *
                  Stevensburg
                    5
                  will do.
                
                
                  
                  Somerville’s mill
                    8.
                  
                
                
                  
                  Downey’s ford
                    3
                  
                
                
                  *
                  Orange court house
                    9
                  good house
                
                
                  *
                  Gordon’s
                   10
                  good house
                
                
                  *
                  Bentivoglio
                    8
                  miserable place
                
                
                  
                  mr Randolph’s
                   10
                  
                
                
                  
                  
                  114.
                  
                
              
              
              Observations.
              from George town ferry turn down the road half a mile towards Alexandria, till you come to an old house on the right, just below which you will see an obscure road turn up a gullied hill side, which you are to take. it is impossible to give directions as to right and left thro’ the route; the way must be enquired from one stage to another. observe that the general course of the road is South West.
              (1.) here you go directly across the Alexandria road (unless you wish to feed or refresh) in which case you go a quarter or half a mile up to Colo. Wren’s tavern, a good one, and return back to the same place. from Thomas’s, crossing the road you go by mr Minor’s. after entering the Oxroad, you leave it and go through the plantations of 3. or 4. mr Fitzhugh’s, a good road, but very zig zag: insomuch that if ever you come to a fork of a road leave always the direct one, & take that which changes your course, which is frequently done at right angles. but you will be in plantations all the time and can get directions. the road, tho’ private, is free to every body.
              (2.) at Songster’s, enquire the new road & ford across Bull run, which are better than the old, and shorter.
              (3) just before you come to Slate run church you enter a large road at as acute an angle as a V and seem to turn almost back in turning down the road. about half a mile below the church, you leave the great road taking one which passes thro’ a gate on the road side.
              (4) at Elkrun church get very particular directions for the road to Norman’s bridge or ford, because it is very difficult. the difficulty proceeds from your crossing several large roads running up and down the country, and when you enter one of these, you have to turn up or down it half a mile or a mile to find a road leading across from it, somewhat in this manner.
              
              indeed you will have seen a good deal of this from Slate run church to Elkrun church, where good enquiries and attention is requisite. If you could go to Wren’s tavern the overnight (which is but 7. miles from George town) the stages would be
              
              
                
                  1st. day 
                  breakfast at Brown’slodge at Elkrun
                  42 miles
                
                
                  2d. day
                  breakfast at Stevensburglodge at Orange court house
                  38.
                
                
                  3d. day.
                  breakfast at Gordon’sdine at mr Randolph’s
                  28.
                
              
              otherwise the stages will be difficult, there being no taverns but those I have noted.
            